DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 recites the limitation “the support area” in line 2. There is no antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)as being anticipated by Kim et al. (US 20190064881; “Kim” hereinafter).
Regarding claim 1, Kim discloses a display device, comprising: a display panel (201) having a non-display area (NA); a back cover (210) supporting the display panel (201) on one surface of the display panel (Par. [0025], fig. 4); a roller (fig. 2) configured to wind or unwind the display panel (201) and the back cover (210) (fig. 2, Par. [0026]); and side covers (220, fig. 7, Par. [0047]) covering a portion of the non-display area (NA) of the display panel (201) and a portion of a side surface of the back cover (210) corresponding thereto (“The side cap 220 can protect end portions of the back bars 210 and the edge of the display panel 201”, Par. [0044], also see Par. [0047, figs 4, 7), wherein the side covers include a plurality of unit side covers (fig. 7) and support the non-display area of the display panel when the roller is wound (Par. [0047], [0048], figs 4, 7).  
	Regarding claim 7, Kim discloses wherein the unit side cover (220) has a rectangular parallelepiped shape (at least the external visible portion of the side cover 220 has a parallel piped shape, fig. 4) and comprises: a body having a shape of 'T-' in cross-section (fig. 5); and an accommodation space (222provided inside and having side surfaces of the display panel  (201) and the back cover (210) fitted and accommodated therein (fig. 6, 7).  
Regarding claim 8, Kim discloses wherein the unit side cover (220) comprises: a support portion (221 and 223) for supporting the display panel inside the body (“the front support 223 and the rear support 227 are located between the portions of the display panel 201 to prevent the portions of the display panel 201 from colliding or rubbing against each other, so that the display panel 201 is neither scratched nor damaged.”, Par. [0047]); and a protrusion (225) coupled to the back cover (210) (fig. 4-7).  
Regarding claim 9, Kim discloses wherein the support portion (221 and 223) is provided within the body except for the accommodation space (222).  
Regarding claim 10, Kim discloses wherein the protrusion (225) protrudes from the support portion (221) (figs 4-5).  
Regarding claim 11, Kim discloses wherein the accommodation space comprises: a first accommodation space (accommodating space between 225 and 227, figs 5, 6)) in which the side surface of the back cover (210) that protrudes from the side surface of the display panel is accommodated (figs 5-7); and a second accommodation space (222) in which a remining side surface other than the protruding side surface of the back cover (210) accommodated in the first accommodation space and the side surface of the display panel (201) are accommodated (figs 6-7).  
Regarding claim 13, Kim discloses wherein the unit side cover (220) includes one or more protrusions(225a) protruding to the first accommodation space (fig. 5).  
Regarding claim 14, Kim discloses wherein the side surface of the back cover (210) is provided with an opening pattern (fig. 4) formed of a plurality of holes (holes in the bar 210), and wherein the protrusions (225) have shapes corresponding to the plurality of holes in the side surface of the back cover (figs 4-6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (US 20190165300; “Lee” hereinafter).
Regarding claim 2, Kim discloses the display device of claim 1, further comprising: a printed circuit board (“PCB”, Par. [0039]) is disposed on one surface of the display panel (Par. [0039]); and a flexible film having one end connected to the display panel and another end connected to the printed circuit board (“The plurality of flexible circuit films are attached to the display panel 201 and the PCB”, Par. [0039]).  
Kim does not explicitly disclose the flexible film having one end connected to a pad portion of the non-display area of the display panel.
Lee teaches a display device comprising a printed circuit board (230); and a flexible film  (210) having one end connected to a pad portion of the non-display area (NP3) of the display panel (Par. [0037], fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to have the printed circuit board disposed on one surface of the display panel; and the flexible film having one end connected to a pad portion of the non-display area of the display panel as taught by Lee because such modification helps in transferring signal to the display panel.
Regarding claim 19, Kim in view of Lee discloses the display device of claim 2, wherein the printed circuit board (“PCB”, Par. [0039], Kim) is disposed on a rear surface of the display panel (201) (Par. [0039], Kim); and wherein the one end of the flexible film (210, Lee) is connected to the pad portion of the display panel ((Par. [0037], fig. 3), and the another end of the flexible film (210), Lee) is folded toward the rear surface of the display panel (100, Lee) and is connected to the printed circuit board (230, Lee, fig. 3).  

Claim(s) 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claim 2, and in further view of  Lee et al. (US 20210043801; “Lee’801” hereinafter).
Regarding claim 3, Kim in view of Lee discloses the display device of claim 2.
Kim in view of Lee does not explicitly disclose the display device of claim 2, further comprising a cover unit disposed in a support area of the back cover and accommodating the printed circuit board.
Lee’801 teaches a display device comprising a cover unit (10) disposed in a support area of a back cover (20) and accommodating a printed circuit board (30) (fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of Lee to incorporate a cover that accommodate the printed circuit board (PCB) as taught by Lee’801 because such modification  provides protection to the enclosed PCB.
Regarding claim 5, Kim in view of Lee and Lee’801 (relied on Lee’801) disclose wherein the cover unit comprises: a base plate (10) disposed on a rear surface of the back cover (20); and a cover plate disposed on an upper surface of the display panel (100).  
Regarding claim 6, Kim in view of Lee  and Lee’801 (relied on Lee’801) disclose and wherein the base plate (10) and the printed circuit board (30) are disposed to correspond to each other with the back cover interposed therebetween (fig. 2).  
Kim in view of Lee  and Lee’801 does not disclose an upper surface of the cover plate has a cured surface.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify upper surface f the cover plate to have an curved shape, since changing the shape of the cover plate appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (US 20180160554; “Kang” hereinafter).
Regarding claim 4, Kim discloses the display device of claim 1.
Kim does not explicitly disclose wherein the roller includes, a flat portion corresponding to the support area of the back cover; and a curved portion having at least one radius of curvature.  
Kang teaches a display device comprising a roller (143) wherein the roller includes, a flat portion (379) corresponding to the support area (B) of the display module (10); and a curved portion having at least one radius of curvature (fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to have the roller includes, a flat portion corresponding to the support area of the back cover; and a curved portion having at least one radius of curvature as taught by Kang because such modification helps in accommodating circuit component(s).

Claim(s) 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 12, Kim discloses wherein the first accommodation space (spaced between the protrusion 225 and the support 227) and the second accommodation space (222) have different heights (figs. 6).
Kim does not disclose a step being formed from the second accommodation space to the first accommodation space.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the shape of the second accommodation space to the first accommodation space to have a step shape formed therebetween, since changing the shape of the second accommodation space to the first accommodation space appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification provides better mechanical connection between the side cover and the back cover.
Regarding claim 16, Kim discloses the display device of claim 12, further comprising: a polarizing plate (201a) disposed on another surface of the display panel (Par. [0035]); an adhesive layer (205) disposed between the display panel and the back cover (fig. 6); and a sealing layer disposed on a side surface of the adhesive layer between the display panel and the back cover (Par. [0034], [0036]).  
Regarding claim 17, Kim discloses wherein side surfaces of the polarizing plate (201a), the display panel (201), the sealing layer, and the back cover (210) are partially inserted into the second accommodation space (figs 5-7, Par. [0034], [0036]).   
Regarding claim 18, Kim discloses the display device of claim 16, wherein a portion of an upper surface of the polarizing plate (201b) is in contact with the body, and wherein the polarizing plate, the display panel (201), the side surface of the sealing layer, and a portion of an upper surface of the back cover are in contact with the support portion (figs 5-7, Par. [0034], [0036]).   .  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (US 8654519; “Visser” hereinafter).
Regarding claim 15, Kim discloses the display device of claim 1.
Kim does not explicitly disclose wherein the unit side cover is provided with at least one fastening hole for fastening with the unit side cover adjacent to an upper or lower end thereof, and wherein the fastening hole connects the unit side covers through a wire.
Visser teaches a display device comprising a unit side cover (31-36) is provided with at least one fastening hole (hole through which the string or wire 37 or 38 passes though, fig. 3) for fastening with the unit side cover adjacent to an upper or lower end thereof, and wherein the fastening hole connects the unit side covers through a string (37 or 38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to include hole in the side cover unit and string passes through it as taught by Visser because such modification helps each segments of the cover unit to pull together by the tension of the string or wire. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin (US 20060126287; “Lin” hereinafter).
Regarding claim 20, Kim discloses the display device of claim 7.
Kim does not explicitly disclose the display device of claim 7, further comprising a thin film coating provided on a surface of the accommodation space to prevent abrasion due to contact when the display panel and the back cover are fastened.  
Lin teaches an electronic device comprising an accommodating space (24) that includes a protecting film on a surface of the accommodation space to prevent abrasion (Par. [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to include a protecting film in the accommodating space to prevent abrasion as taught by Lin because it prevents wear and tear on or around the accommodating space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841